Citation Nr: 0423545	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  96-00 143A	)	DATE
	)
	)
Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for a left elbow 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to initial disability evaluation in excess of 
10 percent for a right knee disability.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a left knee disability.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for atrial fibrillation.

5.  Entitlement to initial disability evaluation in excess of 
30 percent for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from January 1973 to 
December 1974, and from March 1979 to April 1995.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1995, October 1995, and June 2002 
rating decisions.  The appellant has appealed the initial 
rating that was assigned to the right and left knee 
disabilities, the heart disability and the chronic 
obstructive pulmonary disease (COPD) when service connection 
was granted.  The appellant is, in effect, asking for higher 
ratings effective from the date service connection was 
granted.  Consequently, the Board will consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the rating issues are as set out on 
the title page.

After the original grants of service connection, the RO 
increased the appellant's disability ratings for each knee 
disability from zero percent to 10 percent and the RO also 
increased the COPD evaluation from 10 percent to 30 percent.  
Since the appellant did not withdraw his rating claims after 
the RO issued those 10 and 30 percent evaluations in August 
1999, those issues are still in appellate status.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The Board will remand the COPD rating issue for further 
evidentiary development.  The Board will also remand for 
issuance of a statement of the case the issues of entitlement 
to service connection for a right ankle disorder, a sinus 
disorder, a back disorder, disability of the hands, and 
disability of the feet.  See Manlincon v. West, 12 Vet. App. 
238, 240 (1999).  The Board notes that the appellant's claim 
of entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU) is 
inextricably intertwined with the claims of entitlement to 
service connection and the claim for a higher rating for 
COPD.  Therefore, consideration of the issue of entitlement 
to TDIU is deferred pending the development delineated in the 
REMAND that follows the decision below.


FINDINGS OF FACT

1.  The appellant is right handed.

2.  The appellant's left elbow disability is manifested by 
degenerative changes and subjective complaints of chronic 
elbow pain with limitation of motion; the veteran has a 
normal grip in the left hand, normal left upper extremity 
muscle strength and a mild flexion contracture with pain on 
motion.  

3.  The appellant's right knee disability is manifested by 
complaints of pain exacerbated by use and objective evidence 
of crepitance; he has a small effusion, tenderness and pain 
on motion, mild degenerative changes, but no lateral 
instability.

4.  The appellant's left knee disability is manifested by 
complaints of pain exacerbated by use and objective evidence 
of crepitance; he has a small effusion, tenderness and pain 
on motion, mild degenerative changes, but no lateral 
instability.

5.  The appellant's atrial fibrillation disability has not 
been manifested by severe frequent attacks nor has it been 
manifested by supraventricular arrhythmias with paroxysmal 
atrial fibrillation or other supraventricular tachycardia; 
his metabolic equivalents (METs) are 8.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left elbow disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes 5205, 5206, 
5207, 5208, 5209, and 5213 (2003).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee disability or left knee disability 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.68, 4.71a, Diagnostic 
Codes 5003, 5010, 5256-5263 (2003).

3.  The criteria for an initial evaluation in excess of 10 
percent for the atrial fibrillation disability have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7010, 7011 (2003); 38 C.F.R. § 4.104, 
Diagnostic Codes 7010, 7013 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Rating claims

The appellant contends that his left elbow, right and left 
knee, and atrial fibrillation disabilities are more severely 
disabling than the current evaluations reflect.  

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The elbows and knees are major joints.  38 C.F.R. § 4.45.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a compensable rating under 
either of those codes.  

The Board notes that the appellant appealed the initial 10 
percent ratings that were assigned to his right and left knee 
disabilities and his atrial fibrillation disability when 
service connection was granted.  The United States Court of 
Appeals for Veterans Claims (Court) held, in Fenderson v. 
West, 12 Vet. App. 119 (1999), that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of "staged" ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the period(s) in question.

In that regard, the Board notes that the 10 percent ratings 
at issue in this case have been in effect since the grant of 
service connection effective in May 1995.  The issues before 
the Board then are taken to include whether there is any 
basis for a higher rating for each one of these disabilities 
at any pertinent time, to include whether a higher rating 
currently is in order.

A.  Medical evidence

Review of the service medical records reveals that a 
September 1993 radiologic report indicated the presence of 
degenerative joint disease in the left elbow with a spur and 
a loose body at the tip of the olecranon.  The report of a 
January ECHO/Doppler study indicated the existence of mild 
right atrial enlargement, normal valves and mild concentric 
left ventricular hypertrophy.  A March 1995 note indicates 
that the appellant complained of pain and locking in the left 
elbow.  He was unable to achieve full extension.  There was 
no instability.  The appellant demonstrated five to 150 
degrees of active motion with pain.  He also demonstrated 45 
degrees of supination and 40 degrees of pronation.  The 
January 1995 report of medical history contains complaints of 
bilateral knee pain that was worse after exertion.  The 
appellant was noted to have been diagnosed with atrial 
fibrillation in December 1993.  He was also noted to have a 
slightly decreased range of left elbow motion.  

A March 1995 note indicated that the appellant's atria were 
not normal and that his ventricular wall thickness was not 
normal.

The appellant underwent a VA medical examination in July 
1995; the examiner noted that the appellant was right-handed.  
On physical examination, the upper and lower extremities 
demonstrated 5/5 muscle strength.  The appellant also 
demonstrated a 5/5 hand grip.  There was tenderness in the 
olecranon area.  The appellant demonstrated a mild 
contracture of the left elbow, with range of motion from 145 
degrees to 170 degrees.  The knees did not have any 
effusions, although there was crepitus on the right.  The 
knees were tender bilaterally.  The appellant demonstrated 
knee flexion to 120 degrees.  His pulse was irregular.  

The appellant underwent another VA medical examination in May 
1999; he complained of knee pain that incapacitated him from 
work.  He reported never having an episode of subluxation or 
dislocation.  The appellant complained of continuous elbow 
pain.  He said that he felt as if his elbow was locking up.  
Radiologic examination of the appellant's knees revealed 
bilateral minimal degenerative joint disease.  

The appellant underwent another VA medical examination in 
February 2001; he complained of shortness of breath, a 
productive cough and occasional wheezing.  He denied 
hemoptysis and anorexia.  He said that he could walk short 
distances and that he experienced shortness of breath with 
extreme activity.  He denied the use of oxygen.  He 
complained of chronic knee pain, with stiffness and weakness 
in the morning.  He reported no history of dislocation or 
subluxation.  He also complained of left elbow pain that was 
continuous; he said that his elbow felt like it locked up. He 
reported chronic weakness and difficulty picking up things.  
On physical examination, the appellant's gait was quite slow.  
There was no tenderness to palpation of the olecranon 
process.  The appellant demonstration 170 degrees of left 
elbow flexion and his muscle strength was 5/5 bilaterally.  
His grip strength was symmetrical and strong in both 
extremities.  There was no crepitation, warmth, swelling or 
tenderness of the left elbow.  There was no subluxation.  The 
knees demonstrated mild crepitance, but no tenderness.  Right 
knee range of motion was from zero to 138 degrees; on the 
left, range of motion was from zero to 180 degrees.  There 
was mild crepitance.  There was no varus or valgus laxity.  
There was some tenderness around each patella.  The examiner 
rendered diagnoses that included well-controlled atrial 
fibrillation with currently normal sinus rhythm and 
symptomatic COPD, bilateral arthritis of the knees, and a 
normal physical examination of the elbow.  The examiner 
stated that the appellant had a normal stress test with a 
METS of 8.

The evidence of record includes VA outpatient treatment 
reports.  X-rays taken in July 1995 revealed a small bony 
fragment in the left elbow.  The heart size was normal.  A 
September 1995 note states that the appellant demonstrated 
full range of motion of the left elbow, including internal 
and external rotation of the forearm.  Tinel's sign was 
negative at the elbow and at the wrist.  The appellant had a 
normal grip and normal finger strength.  Radiographic 
examination revealed degenerative changes of the left elbow.  
X-rays taken in May 1998 demonstrated minimal degenerative 
changes of both knees.  In March 2001, the left ventricular 
size was described as normal and his exercise capacity was 
fair at 8 METS.  In September 2001, the appellant 
demonstrated right knee range of motion of ten degrees to 110 
degrees, with pain.  His left knee range of motion was from 
five degrees to 122 degrees.  In March 2002, the appellant 
demonstrated tenderness over the lateral left elbow joint 
line with five degrees of flexion contracture and a mildly 
deformed left elbow due to previous fracture.  The appellant 
also demonstrated bilateral knee crepitus with a decrease 
from full flexion due to pain.  Each knee had a small 
effusion.  An echocardiogram stress test revealed atrial 
fibrillation.  The left ventricle was enlarged.  Radiographic 
examination of the knees conducted in May 2002 revealed 
bilateral slightly reduced medial compartments consistent 
with mild degenerative changes.

B.  Left elbow claim

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  
38 C.F.R. § 4.69.  The July 1995 VA medical examination 
report indicates that the appellant is right-handed.  Thus, 
the rating for the left elbow is to be made on the basis of 
the left upper extremity being the minor extremity.

The appellant's service-connected left elbow disability is 
rated 10 percent under Diagnostic Code 5209-5010.  38 C.F.R. 
§ 4.71a.  Arthritis due to trauma is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under 
Diagnostic Code 5209, a 20 percent rating is warranted where 
there is other impairment of the elbow such as joint fracture 
with marked cubitus varus or cubitus valgus deformity with 
ununited fracture of the head of the radius in either the 
minor or major forearm.  A 50 percent evaluation is warranted 
where there is other impairment of flail joint of a minor 
elbow.  See 38 C.F.R. § 4.71a, Diagnostic Code 5209.

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Favorable ankylosis of the elbow of the minor extremity, at 
an angle between 90 degrees and 70 degrees, warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5205.  
Limitation of flexion of either the major or minor forearm to 
90 degrees warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.  A 20 percent evaluation is 
warranted when extension of the forearm of the minor upper 
extremity is limited to 75 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.  Limitation of extension of either 
forearm to 100 degrees and extension to 45 degrees warrants a 
20 percent evaluation.  Diagnostic Code 5208.

Limitation of pronation of the forearm of the minor upper 
extremity warrants a 20 percent evaluation if the motion is 
lost beyond the last quarter of the arc and the hand does not 
approach full pronation.  38 C.F.R. § 4.17a, Diagnostic Code 
5213.

The appellant's left elbow disability has been evaluated 
under Diagnostic Code 5010 and assigned a 10 percent rating 
for mild limitation of motion with post-traumatic changes.  
The medical evidence of record does not indicate that the 
appellant's limitation of flexion even approximates the 90 
degrees that would be required in order to assign a 20 
percent evaluation under Diagnostic Code 5206.  Likewise, the 
appellant does not demonstrate the level of limitation of 
extension required under Diagnostic Code 5207 for a higher 
evaluation.

The provisions of Diagnostic Codes 5205, 5208, 5209, 5211 and 
5213, which provide for ratings in excess of 10 percent, have 
also been considered.  Diagnostic Code 5205 is not for 
application because the appellant has not demonstrated 
ankylosis of the left elbow.  There is no medical evidence of 
record demonstrating that the appellant has a flail joint of 
the left elbow or nonunion or malunion of the left ulna.  
Furthermore, the appellant does not demonstrate the necessary 
level of limitation of his ability to pronate his left 
forearm such that a higher evaluation would be warranted.  
The Board notes that only a 10 percent evaluation is 
available for supination that is much more restricted than 
that demonstrated by the appellant.  In addition, no multiple 
impaired finger movements due to tendon tie-up, muscle or 
nerve injury have been clinically demonstrated which would 
warrant a separate evaluation.

Diagnostic Code 5010 remains the code most representative of 
the appellant's left elbow symptomatology.  A 10 percent 
rating may be assigned when there is limitation of motion of 
the elbow joint that is otherwise not of a compensable 
degree.  Diagnostic Code 5003, 38 C.F.R. § 4.45.  While the 
appellant is capable of flexion of greater than 90 degrees, 
consideration of the pain associated with the post-traumatic 
arthritis in his left elbow indicates that the 10 percent 
evaluation currently assigned is appropriate and adequately 
compensates him for the orthopedic residuals of the left 
olecranon fracture disability.  Thus, the rating schedule 
does not provide a basis for an increased evaluation for that 
disability, given the physical findings in this case.  The 
preponderance of the evidence is against the claim.

C.  Knee claims

The regulations contain a number of schedular provisions 
relating to the knee joint.  Under Diagnostic Code 5003, a 
veteran's service-connected degenerative joint disease is to 
be rated based on the limitation of motion of the affected 
joint.  A 10 percent rating may be assigned when there is 
limitation of motion that is otherwise not of a compensable 
degree.  Diagnostic Code 5003, 38 C.F.R. § 4.45.  Diagnostic 
Code 5256 provides that favorable ankylosis of either knee 
warrants a 30 percent evaluation.  Ankylosis is considered to 
be favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  Where there is 
service-connected disability that causes recurrent 
subluxation, lateral instability or other impairment of a 
knee, a 10 percent evaluation may be assigned where the 
disability is slight; 20 percent for moderate disability; and 
a maximum 30 percent disability evaluation is warranted for 
severe impairment.  Diagnostic Code 5257.

Under 38 C.F.R. Part 4, Diagnostic Code 5260, a 20 percent 
rating is provided where flexion of the knee is limited to 30 
degrees.  For limitation of flexion to 15 degrees, a maximum 
30 percent evaluation is provided.  In accordance with the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5261, a 20 
percent evaluation requires that extension be limited to 15 
degrees.  A 30 percent evaluation requires that extension be 
limited to 20 degrees.  38 C.F.R. § 4.71 and Plate II show 
that the normal range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.

The appellant does not have ankylosis of either knee; 
accordingly, an evaluation under Diagnostic Code 5256 is not 
warranted.  Review of the medical evidence of record 
indicates that Diagnostic Codes 5260 and 5261 do not provide 
a basis for a higher rating because the appellant has not 
demonstrated the requisite limitation of flexion or extension 
in either knee.  The worst extension or flexion findings of 
record are 10-110 in the right knee and 5-122 in the left 
knee.  There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," and left knee 
effusion.  Therefore, Diagnostic Code 5258 is not for 
application.

The appellant has never stated that either knee gives way; 
there is no medical evidence of subluxation or lateral 
instability in either knee due to the service-connected 
disease process.  There have been clinical findings of 
tenderness and small joint effusion in each knee.  With 
regard to incoordination or interference with standing or 
weightbearing, the appellant has been noted to have a slow 
gait.  The Board does note that the appellant's medical 
records include clinical findings of degenerative changes in 
each knee.  The Board also notes that the appellant has made 
consistent complaints of pain.  With increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like, are 
expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, 
chronic pain was reported; however, no muscle atrophy or 
weakness has been demonstrated in either knee and there is no 
clinical evidence of any muscle spasm.  

It appears from the rating action that the current ratings of 
10 percent contemplate the appellant's complaints of pain in 
each knee.  Taking into consideration the provisions of 
38 C.F.R. §§ 4.7, 4.10 and 4.40, and allowing the appellant 
the benefit of the doubt, the clinically documented crepitus, 
tenderness, degenerative changes and chronic pain that could 
limit functional ability do not warrant an evaluation in 
excess of 10 percent for the right knee disability or for the 
left knee disability.  Consideration has been given to 
assigning a separate rating for other functional impairment, 
per the VAOPGCPREC 23-97.  See 62 Fed. Reg. 63604 (1997).  In 
this case, the appellant is service connected for 
degenerative joint disease, which is rated in accordance with 
Diagnostic Code 5003, and the medical evidence does not 
suggest other impairment related to this disease process, 
such as lateral instability, for which a separate rating 
could be assigned.  Thus, the current 10 percent evaluations 
are based on the functional limitations described in the 
absence of instability and subluxation.  Consideration has 
also been given to 38 C.F.R. §§ 4.40-4.59.  The type of 
functional impairment contemplated therein has not been 
shown.  Even with consideration of the appellant's 
complaints, he would have to experience the functional 
equivalent of a loss of flexion to 30 degrees or a loss of 
extension to 15 degrees before a rating greater than 10 
percent could be assigned.  Diagnostic Codes 5260, 5261.  
There is no suggestion that any functional limitation due to 
pain, weakness, or flare-up, etc., would equate to limitation 
of motion of such degree.  As such, the provisions relating 
to functional losses do not provide a basis for a higher 
initial evaluation for either knee.

The appellant has indicated that he should be rated as more 
than 10 percent disabled for each of his knee disabilities 
due to his symptomatology.  However, the appellant, as a 
layperson, is not considered competent to offer an opinion as 
to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The medical evidence of record 
indicates a small joint effusion, a slow gait and mild 
degenerative changes.  These clinical assessments are 
considered persuasive as to the appellant's degree of 
impairment due to his right knee disability and left knee 
disability since they consider the overall industrial 
impairment due to each knee.

D.  Atrial fibrillation

Service connection for atrial fibrillation was granted in 
September 1995.  The disability is currently rated as 10 
percent disabling under Diagnostic Code 7011.  The 
regulations pertaining to the rating cardiovascular 
disorders, to include paroxysmal tachycardia, were changed, 
effective January 12, 1998.  In the instant case, the Board 
will consider whether the appellant is entitled to a higher 
rating under either the old or new regulations.

In pertinent part, effective prior to January 12, 1998, 
Diagnostic Code 7010, auricular flutter, paroxysmal, was to 
be rated as paroxysmal tachycardia under Diagnostic Code 
7013.  Under Diagnostic Code 7013, infrequent attacks 
warranted a 10 percent evaluation, while severe frequent 
attacks warranted a 30 percent evaluation.  38 C.F.R. § 4.104 
(1997).

Under the current Diagnostic Code 7010, a 10 percent 
evaluation is warranted for supraventricular arrhythmias with 
permanent atrial fibrillation (lone atrial fibrillation), or; 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by electrocardiogram or Holter monitor.  A 30 percent 
evaluation is warranted for supraventricular arrhythmias with 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by electrogram or Holter monitor.  38 C.F.R. § 4.104, 
Diagnostic Code 7010 (2003).

The Board finds that the evidence does not support 
entitlement to a rating in excess of 10 percent under the new 
criteria.  Furthermore, the evidence does not support a 
finding of entitlement to a rating in excess of 10 percent 
under the old rating criteria either.  To warrant the 
assignment of a higher, 30 percent evaluation, a veteran must 
exhibit severe frequent attacks under the old criteria or, 
under the new criteria, paroxysmal atrial fibrillation or 
other supraventricular tachycardia, with more than four 
episodes per year documented by electrocardiogram or Holter 
monitor.  The medical evidence of record does not provide 
documentation of such clinical findings.  There is no 
evidence of record of any attacks; the February 2001 VA 
medical examination describes the condition as well 
controlled.  Additionally, the veteran's METs have been 
calculated to be 8, which is typical of a 10 percent rating 
for diseases affecting the heart.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7011 (2003).  

In conclusion, the Board finds that an initial evaluation in 
excess of 10 percent is not warranted because the 
preponderance of the evidence is against a rating in excess 
of 10 percent under either set of rating criteria since the 
award of service connection.  

II.  Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the left elbow 
disability, each knee disability, and the cardiac disability 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that any of the appellant's 
service-connected disabilities addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
there are higher ratings for elbow, knee, and cardiac 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
recent hospitalization for any of his service-connected 
disabilities, and he has not demonstrated marked interference 
with employment.  The appellant has not offered any objective 
evidence of any symptoms due to any one of his service-
connected disabilities that are not contemplated by the 
rating criteria.  Consequently, the Board concludes that 
referral of this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  (When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

Because this is an appeal from the initial rating for the 
knee disabilities, as well as the atrial fibrillation, the 
Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this instance, the record does not show varying 
levels of disability of any of these four disabilities beyond 
the level contemplated by the assigned ratings since May 
1995, and therefore does not support the assignment of any 
staged rating.

The findings needed for the next higher evaluations for the 
disabilities on appeal are not demonstrated in the evidence 
of record at any point.  Also, findings that would support 
the assignment of a separate, compensable evaluation have not 
been demonstrated.  Since the preponderance of the evidence 
is against each of the claims for a higher rating, the 
benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 
§ 5107.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

III.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his rating claims.  The RO sent the 
appellant a letter in March 2002 in which he was informed of 
VA's duty to assist and what kinds of evidence the RO would 
help obtain.  In addition, in the November 1995 Statement of 
the Case (SOC), and the August 1999 Supplemental Statement of 
the Case (SSOC), the RO informed the appellant about what the 
evidence had to show to establish entitlement to higher 
ratings for his disabilities under both the old regulations 
and the current regulations.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant was informed about the 
provisions of the VCAA in the March 2002 RO letter and in the 
SSOC issued in September 2002.  The appellant did not provide 
any information to VA concerning treatment records that he 
wanted the RO to obtain for him.  The appellant was given 
more than one year in which to submit evidence after the RO 
gave him notification of his rights under the VCAA.  In 
February 2004, the appellant was informed by an RO letter 
that he could submit more evidence to the Board; no evidence 
was thereafter submitted.  Therefore, there is no duty to 
assist that was unmet.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims addressed above 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).




ORDER

An evaluation in excess of 10 percent for a left elbow 
disability is denied.

An initial evaluation in excess of 10 percent for a right 
knee disability is denied.

An initial evaluation in excess of 10 percent for a left knee 
disability is denied.

An initial evaluation in excess of 10 percent for atrial 
fibrillation is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

When the veteran was examined by VA in April 2002, pulmonary 
function testing was conducted that revealed a Diffusion 
Capacity of the Lung for Carbon Monoxide by the single breath 
method (DLCO-SB) that was 42.2 percent of the predicted 
value.  The examiner interpreted the results as showing 
"[n]ormal DLCO when corrected for VA."  The RO thereafter 
took the examiner's reference to "VA" to mean "alveolar 
volume."  The veteran has argued that the 42.2 percent 
result qualifies him for a 60 percent rating under 38 C.F.R. 
§ 4.97, Diagnostic Code 6604.  

The available record does not allow for the Board to make a 
definite finding either way.  On the face of the report, the 
42.2 percent result appears to support the veteran's 
assertion, but the test result is qualified by the examiner's 
comment that some sort of correction yielded a normal DLCO.  
When the schedular criteria were changed to include pulmonary 
tests results like DLCO-SB, VA pointed out that readings 
based on DLCO were especially useful in detecting 
abnormalities that limit gas transference.  61 Fed. Reg. 
46720, 46724 (Sept. 5, 1996).  If that is so, the Board finds 
it curious that an examiner would find it necessary to adjust 
the result on account of alveolar volume.  Nevertheless, a 
normal DLCO-SB result would appear to be more consistent with 
earlier results noted in the veteran's claims file.  In order 
to resolve this matter, further evidentiary development is 
required.

Additionally, by a rating decision issued in September 1995, 
the RO, in part, denied the appellant's claims of entitlement 
to service connection for a right ankle disorder, a sinus 
disorder and a back disorder; notice of the rating denial was 
sent to the appellant on September 25, 1995.  The RO issued 
another rating decision in October 1995 in which higher 
ratings for the left elbow, knee and heart disabilities were 
denied; notice of the rating denial was sent to the appellant 
on October 24, 1995.  On November 21, 1995, the appellant 
submitted a VA Form 21-4138 in which he stated that he 
disagreed with the decisions of September 25, 1995, and 
October 24, 1995.  Thereafter, the RO issued an SOC, in 
November 1995, which only addressed the increased rating 
issues without any mention of the three service connection 
claims.

It should also be pointed out that a June 2003 rating 
decision denied claims of service connection for hand and 
feet disabilities.  Notice was sent to the veteran on June 
26, 2003.  A notice of disagreement was filed with respect to 
this denial on June 9, 2004.

The United States Court of Appeal for Veterans Claims (Court) 
has directed that, where an appellant has submitted a timely 
NOD with an adverse decision and the RO did not subsequently 
issue an SOC addressing the issue, the Board should remand 
the issue to the RO for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Therefore, this case must be 
remanded to the RO for the issuance of an SOC that addresses 
the issues of service connection.

(Consideration of the question of entitlement to TDIU 
involved in the current appeal must be deferred pending the 
possible completion of an appeal from the decisions denying 
service connection and the re-adjudication of the COPD rating 
issue.)  

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.  In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim for a 
higher rating for COPD and of what part 
of such evidence the Secretary will yet 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  He should 
be told to submit any pertinent evidence 
in his possession.

2.  The RO should issue an SOC that 
addresses the appellant's claims of 
entitlement to service connection for a 
right ankle disorder, a sinus disorder, a 
back disorder, a hand disability, and a 
foot disability.  For the Board to have 
jurisdiction of any one of those issues, 
an appeal must thereafter be perfected on 
a timely basis.  Such issues should not 
be returned for the Board's review unless 
the veteran files a timely appeal.

3.  The veteran should be scheduled for 
examination of the lungs, including 
pulmonary function testing.  All findings 
necessary to apply the criteria of 
Diagnostic Code 6604 should be made.  The 
examiner should review the April 2002 
results and comment on the DLCO-SB result 
of 42.2 percent.  Specifically, the 
examiner should indicate whether 42.2 
percent is an accurate reflection of the 
diffusion capacity.  If not, the examiner 
should explain why.  The examiner should 
also explain why a correction to the 
DLCO-SB result was considered necessary 
by the April 2002 examiner.  The nature 
of the correction should be described in 
detail and the examiner should explain 
whether such a correction is customary 
practice, or is otherwise required in the 
veteran's case.  If required because of 
the peculiarities of the veteran's case, 
the reason for this should be explained 
in detail.  

4.  Thereafter, the RO should 
readjudicate the appellant's COPD and 
TDIU claims.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the two claims, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues remaining on appeal.  The 
appropriate period of time should be 
allowed for response.

Following the aforementioned development, the case should be 
returned to the Board in accordance with applicable 
procedures.

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



